Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Applicant’s certified translation, claim amendments, and arguments in the response filed 16 February 2021 are acknowledged. 
Claims 1, 10, 11 & 21-27 are pending.
Claims 2-9 & 12-20 are cancelled.
Claim 1 is withdrawn.
Claims 10 & 25 are amended.
Claims 10, 11 & 21-27 are under consideration. 

Examination on the merits is extended to the extent of the following species:
A) 	 Fatty alcohol- cetyl alcohol;
B)	 Cationic surfactant- behenyltrimethylammonium chloride; 
C)	 Bivalent or trivalent metal salt – calcium chloride;
D) 	Amino-functional silicone- Si-V;
-and-
E) 	citric acid. 

 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Certified Translation
An English language translation of the foreign application was filed with a statement that the translation of the certified copy is accurate on 16 February 2021.

Withdrawn Objections/Rejections
 The rejection of claim 10 under 35 U.S.C. 112(b) is withdrawn due to claim amendments which provide antecedent basis for “artificial color stability.”
The rejection of claim 25 under 35 U.S.C. 112(b) is withdrawn due to claim amendments which delete the indefinite term of “less than about.”  
The rejection of claims 10, 11 and 21-24 under 35 U.S.C. 102(a)(2) over Singer and claims 25-27 under 35 U.S.C. 103(a) over Singer because an English translation of the foreign application was filed by Applicant, along with a statement that the translation is accurate. 

Maintained Objections/Rejections
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 10, 11 & 21-27 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17 of copending Application No. 16/337,309 (claims filed: 03/27/2019; hereinafter the ‘309 application). Although the claims at issue are not identical, they are not patentably distinct from each other because while claim 17 of the ‘309 is a “use claim” not drawn to a United States statutory category of invention, in an effort to promote a more compact prosecution, this provisional rejection is made with the recognition that claim 17 of the ‘309 application may be amended to a “Method of Use” to bring it into compliance with a US statutory category of invention upon its first action on the merits.  The ‘309 application and the instant application are drawn to use/method of using a composition for reducing washout of color from chemically colored/dyed hair using a hair treatment agent.  The hair treatment agent in the ‘309 application and the instant application comprises bivalent metal salts which include the alkaline earth metal salts including calcium and magnesium in the same or nearly the same proportion.  The hair treatment agent in the ‘309 application and the instant application comprises one or more hydroxycarboxylic acids/organic acids including citric acid, tartaric acid, 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
The reply filed 16 February 2021 requests that the rejection be held in abeyance until there is an indication of allowable subject (reply, pg. 9).
Applicants' request is acknowledged, however, a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejection is maintained as no action regarding these rejections has been taken by applicants at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 11 and 21-27 stand rejected under 35 U.S.C. 103(a) as being unpatentable over KAGEYAMA (JP 2009-7283; previously cited) and Hoffmann (EP 2,070,515; previously cited) and as evidenced by Rose (US 2016/0000671; previously cited).
*Note: All citations refer to the English language documents.
With regard to claims 10, 11 and 21-27, and the elected species, KAGEYAMA teaches a method and hair cosmetic for suppressing rustling, split ends, and cut hairs (abstract). KAGEYAMA teaches component A of the hair cosmetic is preferably present in an amount of 0.01-20.0 mass % of the cosmetic and that calcium chloride is a preferred component (A) reagent (pg. 4). KAGEYAMA teaches component (B) of the hair cosmetic is preferably present in an amount from 0.01 to 10.0% by mass and that citric acid is a suitable component (B) reagent (pg. 4). KAGEYAMA teaches the hair cosmetic of his invention may comprise cationic surfactants and in the Example-26 shampoo and Example 27-hair conditioner teaches inclusion of behenyl- trimethylammonium chloride (pg. 5 & 11). KAGEYAMA teaches the hair cosmetic of his invention contains alcohols other than component (D) and in the Example 28 teaches inclusion of cetyl alcohol (pg. 5 & 12). KAGEYAMA teaches the hair cosmetic of his invention comprises silicone compounds and in the Example 18 & 32 aerosol foams teaches inclusion of the amino-As evidenced by Rose, SF8452C has the chemical formula:

    PNG
    media_image1.png
    159
    461
    media_image1.png
    Greyscale

in which the first terminal “D” is a monovalent hydrocarbon group (corresponding to the recited A= -O-Si(CH3)3); R’= a monovalent hydrocarbon group; p and q = numbers; R’’= divalent hydrocarbon group having from 1 to 8 carbon atoms,  m= a number from 0 to 3; and the last terminal “D” being a hydroxyl group (corresponding to the recited D stands for “-H”; Rose-[0076]-[0077]). KAGEYAMA teaches the form of his hair cosmetics include shampoos, rinses, conditioners, hair treatments, hair colors and hair treatments that are washed away (pg. 6). KAGEYAMA teaches the hair cosmetic is applied to damaged hair to provide elasticity to the hair (pg. 6). Thereby, KAGEYAMA teaches application of the compositions of his invention to damaged hair.
KAGEYAMA does not teach that the damaged hair is chemically dyed hair or the length of time in which the hair treatment is left on the hair.
Hoffman teaches a composition and method for conditioning hair (abstract).  Hoffman teaches the aim of his invention is to use a composition to improve the elasticity of damaged hair including hair damaged by chemical treatments such as oxidative coloring (i.e. artificial color in the chemically dyed hair; [0009]). Hoffman teaches a process for conditioning hair with his inventive compositions in which the conditioning composition is applied to hair, left on for a 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan, at the time of filing, to have modified KAGEYAMA’s method by applying KAGEYAMA’s hair treatment to hair damaged by chemically dyeing and leaving the 
With regard to the recited amounts of calcium chloride and citric acid and the time in which the treatment agent is left on hair, the combined teachings of KAGEYAMA and Hoffmann teach these parameters in values which fall within or overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
With regard to functional property in which the applying further increases artificial color stability in the chemically dyed hair, inhibiting wash out of the artificial color from the chemically dyed hair, the combined teachings of KAGEYAMA and Hoffman teach the recited population having artificial color in chemically dyed hair (i.e. oxidative colored hair), the recited composition having the recited reagents in the recited amounts, and the method steps of applying the composition to hair damaged by oxidative coloring and leaving it on for a time period ranging from 30 seconds to 30 minutes (i.e. chemically dyed hair having artificial color); thereby, the method and composition suggested by the combined teachings of KAGEYAMA and Hoffman necessarily increase artificial color stability in the chemically dyed hair, inhibiting wash out of the artificial color from the chemically dyed hair. "Products of identical chemical In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Response to Arguments
Applicant reiterates the argument there is no indication provided in Kageyama, Hoffman, Rose, or any combination thereof, that the hair treatments disclosed therein increases the stability of artificial color in chemically dyed hair, inhibiting wash out of the artificial color (reply, pg. 6-7). 
Applicant’s argument is not persuasive. Kageyama’s hair treatment is applied to damaged hair to provide elasticity. Kageyama’s hair treatment contains the recited reagents (i.e. citric acid and calcium chloride) in the recited amounts. Hoffman teaches the method steps of applying a conditioning composition to hair, leaving it on for a processing time, in order to improve the elasticity of damaged hair including hair damaged by chemical treatments such as oxidative coloring (i.e. artificial color) in the chemically dyed hair. The combined teachings of Kageyama and Hoffman teach the recited composition and performance of the recited method steps in the same population (i.e. hair damaged by oxidative coloring/chemically dyed hair).  Thereby, the composition and method suggested by the combined teachings of Kageyama and Hoffman would be reasonably expected to have the property of increasing artificial stability in the chemically dyed hair against wash out because "[p]roducts of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Applicant reiterates the argument that Kageyama includes several required additional ingredients (e.g., components (C) amino acid or its salt, (D) an alcohol compound having an ether bond in a polyol compound or molecule, and (E) water), which are not recited in the instant claims, and therefore is different than the instantly claimed composition (reply, pg. 7). Applicant reiterates there can be no expectation that the composition of Kageyama would inherently have or be reasonably expected to have the property of increasing artificial color stability of the in the chemically dyed hair against wash out (reply, pg. 8).  Applicant reiterates the argument that Kageyama, Hoffman, and Rose fail to provide any indication that applying the compositions of Kageyama for the time period suggested by Hoffman would result in increasing artificial color stability in the chemically dyed hair against wash out, nor is there a reasonable expectation that applying such a composition would increase the stability of the artificial color and inhibit wash out of artificial color (reply, pg. 7).
This is not persuasive. While it is acknowledged Kageyama teaches the composition of their invention may include additional components, the instantly claimed method permits these additional reagents in the hair treatment agent used in the method because the claims recite the transitional phrase “comprising” (i.e. “wherein the hair treatment agent comprises…”). The transitional term "comprising" is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). 
In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  In the instant case, both Kageyama and Hoffman teach their compositions and methods are for improving the elasticity of damaged hair including both physically damaged hair and chemically damaged hair. Hoffman teaches the damaged hair may be damaged from oxidative dyeing (i.e. artificially colored hair). Further, Hoffman does not stipulate differences in treatment time based upon the origin of the hair damaging, indicating the treatment time is suitable for both chemically and physically damaged hair. Thereby, there is a reasonable expectation of success in applying the compositions of Kageyama for the time period suggested by Hoffman to treat chemically damaged hair including hair damaged by oxidative dyeing. Further, obviousness does not require absolute predictability, however, at least some degree of predictability is required. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/Examiner, Art Unit 1619                                                                                                                                                                                                        
/NICOLE P BABSON/Primary Examiner, Art Unit 1619